IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SUSAN REEVES,                                           No. 62468
                 Appellant,
                 vs.
                 DIVISION OF INDUSTRIAL RELATIONS;
                 THE STATE OF NEVADA DEPARTMENT                              FILED
                 OF ADMINISTRATION, APPEALS
                 DIVISION; AND CANNON COCHRAN
                                                                             JAN 2 7 2016
                 MANAGEMENT SERVICES, INC.,
                 Respondents.

                                         ORDER OF AFFIRMANCE
                             This is an appeal from a district court order denying a petition
                 for judicial review in a workers' compensation matter. Eighth Judicial
                 District Court, Clark County; Kerry Louise Earley, Judge.
                             Below, appellant Susan Reeves alleged that respondent
                 Cannon Cochran Management Services, Inc. (CCMSI), the insurer
                 administering her workers' compensation claim, committed statutory
                 violations so as to warrant a benefit penalty award. In particular, Reeves
                 asserted that benefit penalties should be imposed because CCMSI refused
                 or delayed payment of benefits due and intentionally failed to comply with
                 industrial insurance statutes and regulations, see NRS 616D.120(1)(c) and
                 (i), based primarily on three actions: (1) failure to adequately complete an
                 oral communications log, (2) failure to pay or delaying payment of
                 temporary total disability benefits, and (3) failure to supply a disability
                 certification form. The Division of Industrial Relations (DIR) denied the
                 benefit penalties request, and an appeals officer affirmed. Reeves' petition
                 for judicial review was then denied, and Reeves appealed. Having
                 considered the parties' arguments and reviewed the record, we conclude
                 that substantial evidence supports the appeals officer's conclusion that
SUPREME COURT
        OF
                 Reeves was not entitled to a benefit penalty and that that decision was not
     NEVADA


(0) 1947A    e
                affected by legal error, and thus, we affirm the district court's order
                denying Reeves' petition for judicial review. NRS 233B.135(3)(e), (0;
                Elizondo v. Hood Mach., Inc., 129 Nev., Adv. Op. No. 84, 312 P.3d 479, 482
                (2013).
                            With respect to the oral communications log, although the log
                may have been deficient, see NRS 616D.330(1)(a)(1), there is no evidence
                in the record showing that CCMSI intentionally failed to comply with the
                governing provisions so as to warrant a benefit penalty. NRS
                616D.120(1)(i), (3). Further, no specific details of what was said at the
                meeting are required. NRS 616D.330(1)(a)(1). Finally, Reeves' letter to
                DIR only requested assistance in obtaining the record of the meeting and
                did not allege CCMSI's deficient record-keeping.
                            Next, Reeves argues that she is entitled to a benefit penalty
                based on CCMSI's failure to timely provide her with TTD benefits due, in
                violation of NRS 616D.120. However, Reeves' claim was closed when she
                contacted the DIR, and it currently remains closed. Therefore, it appears
                that Reeves has conceded this argument. Regardless, Reeves' argument
                fails because a benefit penalty will be imposed under this provision only
                when an insurer Irlefused to pay or unreasonably delayed payment to a
                claimant of compensation or other relief found to be due the claimant by a
                hearing officer, appeals officer, court of competent jurisdiction, written
                settlement agreement [or] written stipulation." NRS 616D.120(1)(c).
                Although Reeves contends that she received TTD benefits until the
                insurer wrongfully closed her claim in 1998, the record does not contain
                any evidence that TTD benefits were paid, and there is no determination
                in the record that Reeves was owed TTD benefits at any time. Because
                there is no evidence that TTD benefits were found due to Reeves by a
                hearing officer, appeals officer, court, or by other agreement, the record
SUPREME COURT
     OF
   NEVADA
                                                     2
109 1947A cem
                supports the appeals officer's conclusion that there was no unreasonable
                delay in paying TTD benefits and Reeves was therefore not entitled to a
                benefit penalty.
                            Finally, CCMSI was not required by the statutes or
                regulations to provide a disability certification form. NRS 616C.475(6)
                ("Each insurer may, with each check that it issues to an injured employee
                for a temporary total disability, include a form approved by [DIR] for the
                injured employee to request continued compensation for the temporary
                total disability." (Emphasis added)). The record contains no evidence of
                Reeves' disability during the period for which TTD benefits were
                requested, regardless of whether a specific form was used, and DIR does
                not have authority over contested claims for workers' compensation
                benefits. Therefore, no violation based on CCMSI's refusal to supply a
                specific form to Reeves has been shown. Accordingly, as the appeals
                officer's decision to deny benefit penalties was based on substantial
                evidence and legally correct, 1 we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                    J.




                      'We have considered Reeves' other arguments, including those
                concerning the appeals officer's and DIR's jurisdiction, and conclude that
                they lack merit.
SUPREME COURT
     OF
   NEVADA
                                                     3
(0) I94Th Atm
                cc: Hon. Kerry Louise Earley, District Judge
                     Black & LoBello
                     Alverson Taylor Mortensen & Sanders
                     Dept. of Business and Industry/Div. of Industrial
                           Relations/Henderson
                     Legal Aid Center of Southern Nevada, Barbara E. Buckley,
                           Executive Director
                     Anne R. Traum, Coordinator, Appellate Litigation Section
                           Pro Bono Committee, State Bar of Nevada
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA                                         4
0) 1941A    e